Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 2-4, 9, 16-21, 24-25, 42, 44, 50, 67, 70, 72, 76-77, and 87 are all the claims.
2.	Claims 1, 5, 10-12, and 73-75 are canceled and Claims 2, 42, and 44 are amended in the Response of 3/15/2021. Claim 2 is amended to recite the subject matter of claims 5 and 12, now canceled, as well as to correct inadvertent errors in references to HVRs. Claims 42 and 44 are amended to depend from claim 2.
3.	Claims 72, 76-77 and 87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2020. Notably, withdrawn Claim 72 depends from canceled claim 1.
4.	Claims 2-4, 9, 16-21, 24-25, 42, 44, 50, 67 and 70 are under examination.
5.	Applicants amendment of the claims raises new grounds for rejection. This Office Action is final.

Information Disclosure Statement
6.	The IDS of 3/15/2021 has been considered and entered. The initialed and dated 1449 forms are attached. The reference although pertinent to the claimed invention is not effective as art against the patentability of the claims.

Withdrawal of Objections
Specification
7.	a) The objection to the abstract of disclosure because it refers to purported merits or speculative applications of the invention is withdrawn in view of Applicants deletion of those conflicting phrases.
b) The improper use of the term, e.g., Tween, which is a trade name or a mark used in commerce, is moot in view of Applicants amendment of the specification to rectify the deficiency. 
Examiner’s comments: Applicants further amendments to the specification to correct inadvertent errors in how certain HVR sequences are referred finds support in  the application on pages 77-81 in the Table of Sequences and the Sequence Listing of 12/6/18.

Withdrawal of Rejections
Written Description
8.	The rejection of Claims 2-5, 9-12, 19-21, 24-25, 67 and 70 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
Applicants amendment of claim 2 to recite that the antibody comprises first and second half antibodies having specific HVR sequences in elements (a)-(f), which are disclosed in the specification as filed, demonstrates possession of antibodies with the recited HVRs, and combinations thereof as set forth, e.g., in the Table of Sequences at pages 77-81 of the specification.
Examiner’s Comments for Withdrawal of 103(a)and ODP Rejections
9.	But for the amendment of generic Claim 2 to recite the following preferential HVR pairings for the first and second half antibodies, are the below 103(a) rejections and ODP rejections withdrawn:
	(a)	HVR-L1-L3 (SEQ ID NOS: 9, 10, 11) and HVR-H1-H3 (SEQ ID NOS: 12, 13 and 14) (anti-K11) and
		HVR-L1-L3 (SEQ ID NOS: 23, 24 and 25) and HVR-H1-H3 (SEQ ID NOS: 26, 27 and 28) (anti K48).
	(b) 	HVR-L1-L3 (SEQ ID NOS: 9, 10, 11) and HVR-H1-H3 (SEQ ID NOS: 12, 13 and 14) (anti-K11) and
		HVR-L1-L3 (SEQ ID NOS: 37, 38 and 39) and HVR-H1-H3 (SEQ ID NOS: 40, 41 and 42) (anti K63).
	(c)	HVR-L1-L3 (SEQ ID NOS: 9, 10, 11) and HVR-H1-H3 (SEQ ID NOS: 12, 13 and 14) (anti-K11) and
		HVR-L1-L3 (SEQ ID NOS: 51, 52 and 53) and HVR-H1-H3 (SEQ ID NOS: 54, 55 and 56) (anti- linear).
	(d)	HVR-L1-L3 (SEQ ID NOS: 23, 24 and 25) and HVR-H1-H3 (SEQ ID NOS: 26, 27 and 28) (anti K48) and
		 HVR-L1-L3 (SEQ ID NOS: 37, 38 and 39) and HVR-H1-H3 (SEQ ID NOS: 40, 41 and 42) (anti K63).
	(e)	HVR-L1-L3 (SEQ ID NOS: 23, 24 and 25) and HVR-H1-H3 (SEQ ID NOS: 26, 27 and 28) (anti K48) and
		HVR-L1-L3 (SEQ ID NOS: 51, 52 and 53) and HVR-H1-H3 (SEQ ID NOS: 54, 55 and 56) (anti- linear).
	(f)	HVR-L1-L3 (SEQ ID NOS: 37, 38 and 39) and HVR-H1-H3 (SEQ ID NOS: 40, 41 and 42) (anti K63) and 
HVR-L1-L3 (SEQ ID NOS: 51, 52 and 53) and HVR-H1-H3 (SEQ ID NOS: 54, 55 and 56) (anti- linear).

Claim Rejections - 35 USC § 103
10.	The rejection of Claim(s) 1-5, 9, 19-21 and 70 under 35 U.S.C. 102(a)(1) as being obvious over Newton et al. (Cell 134:668-678 (8/22/08)) in view of Matsumoto (JMB 418:134-144 (2012) is withdrawn.
	None of the references teach or suggest the HVR sequences amended into generic Claim 2 under elements (a)-(f) much less the combination to yield the multispecific antibody formats and from which all the dependent claims depend.
	
11.	The rejection of Claims 2-5, 9, 19-21 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (US 2009/0191209 IDS 5/22/2019) in view of Kirisako et al. (The EMBO Journal 2006 25:4877-4887) is withdrawn.
	None of the references teach or suggest the HVR sequences amended into generic Claim 2 under elements (a)-(f) to yield the multispecific antibody formats and from which all the dependent claims depend.

12.	The rejection of Claims 2-5, 9-11, 16-17, 19-21, 24-25, 67, and 70 under 35 U.S.C. 103 as being unpatentable over Kelly  et al, (9321844 or 10738106 (US 20160304591); filed 8/6/2012) is withdrawn.
	None of the references teach or suggest the HVR sequences amended into generic Claim 2 under elements (a)-(f) to yield the multispecific antibody formats and from which all the dependent claims depend.


13.	The rejection of Claims 2-5, 9-11, 16-17, 19-21, 24-25, 67, and 70  under 35 U.S.C. 103 as being unpatentable over Dixit et al (USPN 9556262 or 8992919 with priority to 4/15/2010) is withdrawn.
	None of the references teach or suggest the HVR sequences amended into generic Claim 2 under elements (a)-(f) to yield the multispecific antibody formats and from which all the dependent claims depend.

Double Patenting
14.	The rejection of Claims 2-5, 9-11, 16-17, 19-21, 24-25, 67, and 70 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9321844 or claims 1-20 of U.S. Patent No. 10738106 is withdrawn.
	None of the references teach or suggest the HVR sequences amended into generic Claim 2 under elements (a)-(f) to yield the multispecific antibody formats and from which all the dependent claims depend.

15.	The rejection of Claims 2-5, 9-11, 16-17, 19-21, 24-25, 67, and 70  on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10100105 or claims 1-13 of U.S. Patent No. 9556262 or claims 1-20 of U.S. Patent No. 8992919 is withdrawn. 
	None of the references teach or suggest the HVR sequences amended into generic Claim 2 under elements (a)-(f) to yield the multispecific antibody formats and from which all the dependent claims depend.

16.	The provisional rejection of Claims 2-5, 9-11, 16-17, 19-21, 24-25, 67, and 70 on the ground of nonstatutory double patenting as being unpatentable over claim 54-74 of copending Application No. 16/914,996 (not yet published but in the chain of priority with USPN 10738106 and 9321844) (reference application) is withdrawn. 
None of the references teach or suggest the HVR sequences amended into generic Claim 2 under elements (a)-(f) to yield the multispecific antibody formats and from which all the dependent claims depend.

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	The rejection of Claims 

The rejection was set forth as follows:
“The omitted structural cooperative relationships are: the aspect of the 1st and 2nd linkages otherwise undefined by structure anywhere in the claims but for K  amino acid residues or C- to N-terminal linkages that contribute to the “mixed topology” of the pUB much less that differ from one another. Is the position or location of the linkage as between two or more Ub critical to the formation of a “mixed topology”? What comprises a mixed topology: linear and/or non-linear polyUB units? Is a “mixed topology” required for the multispecific antibody to recognize the two different linkages or is this relationship irrelevant? The manner of all possible linkages and what they comprise absent the specific K residues (Claims 5 and 9) or the C- to N-terminal (Claim 9) are not clear, definite or precise. 
For example, in Claims 10-12, the sequences for VHCDR1-3 of SEQ ID NOS: 51-53 and the sequence for VLCDR1-3 of SEQ ID NOS: 54-56 are defined in the specification as anti-linear VHCDRs and VL CDRs, respectively.
For example, in Claims 16-18, the sequence for VH and VL of SEQ ID NOS:50 and 49 are defined in the specification as anti-linear VH and VL, respectively.
For example, in Claim 42 (d) the light and heavy chain sequence of SEQ ID NOS: 44 and 46 are defined in the specification as anti-linear LC and HC, respectively; in Claim 44 (d) the light and heavy chain sequence of SEQ ID NOS: 44 and 48 are defined in the specification as anti-linear LC and HC, respectively. 
What does this mean and how is it related to an antibody against the “mixed topology” of a polyUb?

Applicants allege the rejection is overcome by way of claim 2 being amended to recite that the first linkage and the second linkage are each independently a K11 linkage, a K48 linkage, a K63 linkage, or a C-terminal to N-terminal-linkage, which is supported, e.g., by original claims 5 and 9, and to recite that the antibody comprises first and second half antibodies having certain specific HVR sequences, which was previously recited in claim 12.
Response to Arguments
i) The Examiner appreciates and recognizes the introduction into Claim 2 of the subject matter, inert alia, from canceled Claim 12. The elements for (a)-(f) recite the VHCDR1-3 and VLCDR1-3 for anti-K11, anti-K48, anti-K63 and anti-linear antibodies and combinations thereof, but nowhere in the entire claim set is there a direct connection that associates “a first antigen recognition site” and “a second antigen recognition site” with the first and second half antibodies comprising elements (a)-(f). The subject matter of Claim 3 could be introduced into Claim 2 to clarify that the first and second half antibodies comprise VH/VL units corresponding to the first and second antigen recognition sites.
ii) The claims continue to recite “C-terminal to N-terminal linkage”, and on which phraseology Applicants were requested to comment. The excerpted rejection is set forth above for brevity and reiteration. The response is incomplete given there is no discussion about the distinction between “C-terminal to N-terminal” linkage and a “linear” linkage. The specification and the Sequence Listing refers to the antibodies for this linkage as “anti-linear”, e.g., [0276] The sequence table also provides a knob mutant of the anti-K 11 antibody (SEQ ID NO: 18); knob and hole mutants of an anti-K63 heavy chain (SEQ ID NOs: 32 and 34, respectively); and knob and hole mutants of an anti-linear polyubiquitin heavy chain (SEQ ID NOs: 46 and 48, respectively).”
The rejection is maintained.
 
b) The rejection of Claims st and 2nd antigen recognition site (see Claim 2); and the relationship of a “first half antibody” and/or a “second half antibody” to the 1st and 2nd antigen recognition sites vis-à-vis the multispecific formats is maintained.
Applicants allege claim 2 is amended to recite that the first linkage and the second linkage are each independently a K11 linkage, a K48 linkage, a K63 linkage, or a C-terminal to N-terminal-linkage, and to recite that the antibody comprises first and second half antibodies having certain specific HVR sequences, which was previously recited in claim 12. Applicant submits that the recombinant format and relationship of the first and second half antibody of the amended claims is clear.
Response to Arguments
The structure correlation between the HVR sequences to the first and second antigen recognition regions in the context of the multispecific antibody has not been clearly articulated. Where the HVR sequences correspond to the first and second antigen recognition regions, then the instant antibody is similar to a bispecific construct. Claim 4 supports a bispecific format. Where the HVR sequences do not correspond to the first and second antigen recognition regions of the multispecific antibody, then the structure for the instant claimed antibody is ambiguous and not ascertainable to the ordinary artisan. 
The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.	Claims 2-4, 9, 16-21, 24-25, 42, 44, 50, 67 and 70  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixit et al (USPN 9556262 or 8992919 with priority to 4/15/2010) in view of Kelly  et al, (9321844 or 10738106 (US 20160304591); filed 8/6/2012).
	The instant claimed multispecific antibody is examined for art as against Claim 2, element (c) which comprises the HVR for the CRDs of the anti-K11 antibody paired with the HVR for the CDRs of the anti-linear antibody; Claim 16 as for element a) and d) for the VH/VL of the anti-K11 and anti-linear, respectively; Claim 17 as for element a) and d) for the VH/VL of the anti-K11 and anti-linear, respectively; Claim 18 as for element c) for the VH/VL of the anti-K11 and anti-linear, respectively; Claim 42 as for element a) and d) for the LC and HC sequences of the anti-K11 (anti-K11 (m) and anti-K11(m knob) and anti-linear (anti-linear (m) and anti-linear (m), respectively; Claim 44 as for element a) and d) for the LC and HC sequences of the anti-K11 (anti-K11 (m) and anti-K11(m hole) and anti-linear (anti-linear (m) and anti-linear (m hole), respectively; and Claim 50 as for: element c) for the LC and HC sequences of the anti-K11 (anti-K11 (m) and anti-K11(m knob) and for the LC and HC sequences of the anti-linear (anti-linear (m) and anti-linear (m hole), respectively, and element f) for the LC and HC sequences of the anti-K11 (anti-K11 (m) and anti-K11(m hole) for the LC and HC sequences of the anti-linear (anti-linear (m) and anti-linear (m knob).
	Accordingly and for simplication, the combinations set forth above would all comprise the combination of the anti-K11 and anti-linear antibodies which comprise at a de minimus the same CDRs of element c) in Claim 2.
	The claims are prima facie obvious over Dixit and Kelly in combination.
Dixit has patented the same sequences for the anti-K11 antibody as follows for a 1st or 2nd half antibody that binds the polyUb:
LINKED SEQ ID NO: 9, 10 and 11 of the instant claims:


    PNG
    media_image1.png
    318
    954
    media_image1.png
    Greyscale

LINKED SEQ ID NO: 12, 13 and 14 of the instant claims:


    PNG
    media_image2.png
    293
    941
    media_image2.png
    Greyscale

	SEQ ID NO: 7 of the instant claims:

    PNG
    media_image3.png
    291
    919
    media_image3.png
    Greyscale


	SEQ ID NO: 8 of the instant claims:

    PNG
    media_image4.png
    297
    935
    media_image4.png
    Greyscale

Dixit teaches multspecific antibodies that have binding specificities for at least two different sites. In certain embodiments, one of the binding specificities is for linked polyubiquitin and the other is for any other antigen. In certain embodiments, bispecific antibodies may bind to two different epitopes of linear linked polyubiquitin. Dixit teaches and motivates the skilled artisan to identify antibodies which distinguish linear polyubiquitin over polyubiquitin of different lysine linkages would be useful to further examine the role of linear polyubiquitin chains in protein degradation and regulation and to target and modulate linear polyubiquitin in linear polyubiquitin-mediated pathways. Dixit teaches isolated antibodies that bind to linear or C-terminal to N-terminal-linked polyubiquitin. In certain embodiments, an anti-linear linked polyubiquitin antibody specifically binds to C-terminal to N-terminal-linked polyubiquitin but does not specifically bind to monoubiquitin. In certain embodiments, an anti-linear linked polyubiquitin antibody specifically binds to C-terminal to N-terminal-linked polyubiquitin but does not specifically bind to polyubiquitin having a lysine linkage (i.e., K6-, K11-, K27-, K29-, K33-, K48-, and/or K63 linkages). Dixit teaches Techniques for making multispecific antibodies include, but are not limited to, recombinant co-expression of two immunoglobulin heavy chain-light chain pairs having different specificities (see Milstein and Cuello, Nature 305: 537 (1983)), WO 93/08829, and Traunecker et al., EMBO J. 10: 3655 (1991)), and "knob-in-hole" engineering (see, e.g., U.S. Pat. No. 5,731,168).
Kelley has patented the same sequences for the anti-linear antibody as follows for a 1st or 2nd half antibody that binds the linear polyUb:
	LINKED SEQ ID NO: 51, 52 and 53 of the instant claims:

    PNG
    media_image5.png
    872
    910
    media_image5.png
    Greyscale

LINKED SEQ ID NO: 54, 55 and 56 of the instant claims:

    PNG
    media_image6.png
    867
    914
    media_image6.png
    Greyscale


SEQ ID NO: 49 of the instant claims:

    PNG
    media_image7.png
    881
    934
    media_image7.png
    Greyscale

	SEQ ID NO: 50 of the instant claims:

    PNG
    media_image8.png
    875
    921
    media_image8.png
    Greyscale

	Kelley teaches multspecific antibodies that have binding specificities for at least two different sites. In certain embodiments, one of the binding specificities is for linear linked polyubiquitin and the other is for any other antigen. In certain embodiments, bispecific antibodies may bind to two different epitopes of linear linked polyubiquitin. Kelley teaches and motivates the skilled artisan to identify antibodies which distinguish linear polyubiquitin over polyubiquitin of different lysine linkages would be useful to further examine the role of linear polyubiquitin chains in protein degradation and regulation and to target and modulate linear polyubiquitin in linear polyubiquitin-mediated pathways. Kelley teaches isolated antibodies that bind to linear or C-terminal to N-terminal-linked polyubiquitin. In certain embodiments, an anti-linear linked polyubiquitin antibody specifically binds to C-terminal to N-terminal-linked polyubiquitin but does not specifically bind to monoubiquitin. In certain embodiments, an anti-linear linked polyubiquitin antibody specifically binds to C-terminal to N-terminal-linked polyubiquitin but does not specifically bind to polyubiquitin having a lysine linkage (i.e., K6-, K11-, K27-, K29-, K33-, K48-, and/or K63 linkages). Kelley teaches Techniques for making multispecific antibodies include, but are not limited to, recombinant co-expression of two immunoglobulin heavy chain-light chain pairs having different specificities (see Milstein and Cuello, Nature 305: 537 (1983)), WO 93/08829, and Traunecker et al., EMBO J. 10: 3655 (1991)), and "knob-in-hole" engineering (see, e.g., U.S. Pat. No. 5,731,168).
	The ordinary artisan would have had more than sufficient motivation and a reasonable expectation of success in having created the instant claimed multispecific antibody comprising the VHR of anti-K11 and the VHR of anti-linear where each of the references alone and combination taught the multispecific comprising first and second halves of antibodies and because Dixit and Kelley taught the methods for making the instant claimed sequences and the utility for identifying linkage sites in polyUB as instantly claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

19.	Claims 2-4, 9, 16-21, 24-25, 42, 44, 50, 67 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10100105 or claims 1-13 of U.S. Patent No. 9556262 or claims 1-20 of U.S. Patent No. 8992919 in view of claims 1-17 of U.S. Patent No. 9321844 or claims 1-20 of U.S. Patent No. 10738106 and further in view of Milstein and Cuello, Nature 305: 537 (1983)).
The instant claimed multispecific antibody is examined for art as against Claim 2, element (c) which comprises the HVR for the CRDs of the anti-K11 antibody paired with the HVR for the CDRs of the anti-linear antibody; Claim 16 as for element a) and d) for the VH/VL of the anti-K11 and anti-linear, respectively; Claim 17 as for element a) and d) for the VH/VL of the anti-K11 and anti-linear, respectively; Claim 18 as for element c) for the VH/VL of the anti-K11 and anti-linear, respectively; Claim 42 as for element a) and d) for the LC and HC sequences of the anti-K11 (anti-K11 (m) and anti-K11(m knob) and anti-linear (anti-linear (m) and anti-linear (m), respectively; Claim 44 as for element a) and d) for the LC and HC sequences of the anti-K11 (anti-K11 (m) and anti-K11(m hole) and anti-linear (anti-linear (m) and anti-linear (m hole), respectively; and Claim 50 as for: element c) for the LC and HC sequences of the anti-K11 (anti-K11 (m) and anti-K11(m knob) and for the LC and HC sequences of the anti-linear (anti-linear (m) and anti-linear (m hole), respectively, and element f) for the LC and HC sequences of the anti-K11 (anti-K11 (m) and anti-K11(m hole) for the LC and HC sequences of the anti-linear (anti-linear (m) and anti-linear (m knob).
	Accordingly and for simplification, the combinations set forth above would all comprise the combination of the anti-K11 and anti-linear antibodies which comprise at a de minimus the same CDRs of element c) in Claim 2.
Although the claims at issue are not identical, they are not patentably distinct from each other because 
Dixit has patented the same sequences as follows for a 1st or 2nd half antibody (anti-K11) that binds the polyUb for the multispecific anti- polyUb antibody of the instant claims having VHCDR1-3 LINKED: 9, 10 and 11; VLCDR1-3 LINKED 12, 13 and 14; and VH/VL domains of SEQ ID NO: 7 and 8.
Kelley has patented the same sequences as follows for an antibody that binds the linear polyUb that read on and encompass to the multispecific anti- linear polyUb antibody of the instant claims having VHCDR1-3 LINKED: 51, 52 and 53; VLCDR1-3 LINKED 54, 55 and 56; and VH/VL domains of SEQ ID NO: 49 and 50.
Where at least one of the patents (USPN 9556262; claim 11) claims an anti-polyubiquitin antibody (anti- K11) that claims away from the antibody binding K48 or K63.
Where techniques for making multispecific antibodies include, but are not limited to, recombinant co-expression of two immunoglobulin heavy chain-light chain pairs having different specificities (see Milstein and Cuello, Nature 305: 537 (1983)).


Conclusion
20.	No claims allowed.
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	The following sequences are free from the art: LINKED SEQ ID NOS: 23, 24 AND 25 and LINKED SEQ ID NO: 26, 27 AND 28 (anti-K48); LINKED SEQ ID NO: 37, 38 AND 39 and SEQ ID NOS: 40, 41, AND 42 (anti-K63).
23.	The following Genentech patents are pertinent to the following sequences:
	USPNs 10035849, 8133488, 9081015, and 9365642 each of which discloses LINKED SEQ ID NO: 40, 41 and 42, and SEQ ID NO: 36.
The following Genentech applications are pertinent to the following sequences:
	USAN 17/022,387 (not yet published but in the chain of priority with 10035849, 8133488, 9081015, and 9365642) which discloses LINKED SEQ ID NO: 40, 41 AND 42, and SEQ ID NO: 36.
24.	The following applications are pertinent to the instant claims:
	(A) 20190153471 (16/097,418) with priority to US 62367317 (7/27/2016) discloses sequences matching instant claimed SEQ ID NO 7:

    PNG
    media_image9.png
    954
    915
    media_image9.png
    Greyscale

And SEQ ID NO: 8
    PNG
    media_image10.png
    952
    923
    media_image10.png
    Greyscale


	(B) 20190100578 (16/131,608) discloses sequences matching instant claimed SEQ ID NO 7:

    PNG
    media_image11.png
    952
    924
    media_image11.png
    Greyscale

And SEQ ID NO: 8


    PNG
    media_image12.png
    948
    940
    media_image12.png
    Greyscale

	(c) USAN 16/914,996 (not yet published but in the chain of priority with USPN 10738106 and 9321844) teaches SEQ ID NOS: 49 and 50.

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN A BRISTOL/
Primary Examiner, Art Unit 1643